ITEMID: 001-5788
LANGUAGEISOCODE: ENG
RESPONDENT: ITA
BRANCH: ADMISSIBILITY
DATE: 2001
DOCNAME: TRACIA v. ITALY
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Christos Rozakis
TEXT: The applicant is an Italian national, born in 1920 and living in Rome. He is represented before the Court by Mr A.G. Lana, a lawyer practising in Rome.
The applicant was an employee of the Italian Tax Revenue whose duty was to supervise the validity of payments made to taxpayers. On 8 July 1976, the applicant authorised to pay a company its tax credit although it was not entitled to it.
On 13 November 1987, the Principal State Counsel at the Court of Audit summoned the applicant to appear before the Court of Audit with a view to ascertaining his liability jointly with other employees for the damages caused to the State.
By a decision of 9 December 1987, the Court of Audit ordered the seizure of the applicant’s property.
By a judgment of 28 September 1991, the Court of Audit found the applicant liable and ordered him to pay compensation to the State. Two judges of that Court (D.R. and M.) had also decided in the seizure proceedings.
The applicant’s appeal against this judgment was dismissed by the Appellate Court of Audit on 25 May 1995.
Pursuant to Article 395 No. 4 of the code of civil procedure, on 13 September 1995 the applicant lodged an application with the Appellate Court of Audit to recall the above-mentioned judgment of 25 May 1995 by reasons of errors of facts (revocazione). Two judges of that Court (G. and A.) had already participated in the appeal proceedings. The application was declared inadmissible by a decision of 9 September 1996.
Pursuant to Article 1 quinquies of Law No. 20/1994, on 30 December 1997 the applicant lodged a second application with the Appellate Court of Audit to recall the judgment of 9 September 1996 in order to be excluded from his joint liability. By a judgment of 16 July 1998, the Appellate Court of Audit declared that application inadmissible.
Under Article 26 of Royal Decree No. 1038 of 13 August 1933 and Article 52 of the code of civil procedure, the party in the proceedings before the Court of Audit can challenge the judge where there are reasons to doubt his impartiality.
Under Article 1218 et seq. of the civil code, civil servants are responsible for damages caused to the State during the performance of their duties.
Under Article 395 No. 4 of the code of civil procedure, final judgments can be recalled if they are based on errors of fact which result from the acts and documents of the case.
Under Article 1 quinquies of Law No. 20 of 14 January 1994, final judgments can be recalled with a view to excluding a person from his joint liability.
